The plaintiff submitted the case without argument.
Merrick, J.
The property taken by the defendants, upon the legal processes under which they severally attempt to justify their proceedings in relation to it, consisted of tools and implements necessary to the plaintiff in carrying on his trade and *353business as a tinsmith. This is now conceded; but it is contended that these tools and implements were no longer exempt from attachment on mesne process or seizure upon execution at the suit of his creditors, because he had, before they were thus taken, abandoned that trade and had no further occasion for the use of them in its pursuit. The court ruled, in conformity to the request of the defendants, that if the fact of abandonment was established, the proposition asserted by them would follow as a necessary legal consequence. But the jury found, under the instructions given them, that he had not abandoned his trade; and their verdict is conclusive upon the parties in relation to this question, if these instructions were correct. And of this we think there can be no reasonable doubt. The distinction between withdrawing from the pursuit of a particular trade or occupation, with a determination never to resume it, and a temporary diversion from its prosecution, while engaged in conducting some other business or enterprise not intended to be of permanent or durable continuance, is clear and definite, and was fully and distinctly stated and explained by the court. To secure to himself the privileges and benefits intended to be conferred by the provisions of the statute, an artisan is not required to ply his trade without any possible intermission or the occurrence of any interruption in its pursuit. If, for instance, owing to the general stagnation of business, he cannot for a season find remunerative employment in carrying it on, or if, from personal infirmity or other intervening impediment, it becomes necessary or expedient that he should resort temporarily to some other department of industry to obtain means of supporting himself and his family, he cannot, as long as he entertains an intention to return, as soon as circumstances will permit, to occupation and employment in his trade, be said to have given up or abandoned it. The tools and instruments requisite to carry it on in the usual and ordinary manner in which such business is conducted are in the mean time still things of necessity to him within the meaning of the law. And they will be protected in his possession against seizure and attachment upon legal process, in order that he may not be deprived of the means *354of earning, by the application of his labor to pursuits for which he has peculiar qualifications, a livelihood for himself and his family, and of thus being useful, instead of a burden, to the community. The provisions of all our statutes upon this subject are manifestly intended, as in the very nature of things they could only be, for the relief and benefit of persons possessed of very little property, and dependent for subsistence upon daily labor, or the moderate income derived from their usual and ordinary avocations. They should therefore be interpreted, as they always have been, so far as the language in which they are expressed will admit of it, so as more effectually to accomplish this plain and obvious purpose of the legislature in their enactment. Gibson v. Tenney, 15 Mass. 205. Richardson v. Buswell, 10 Met. 506. Carruth v. Grassie, 11 Gray, 211.
The explanatory evidence in relation to the bill of parcels and the object and purpose of it was properly admitted. It was offered to prove the real terms upon which the agreement of sale between the parties was made; and for this purpose, upon well settled principles, was competent and proper. It was so determined in the case of Hazard v. Loring, 10 Cush. 267.. The facts here recited in relation to the objection taken by the defendant concerning the admissibility df evidence are not distinguishable from those upon which the decision in that case was made.
The other objections noted in the brief of the counsel for the defendants are not open to them upon the bill of exceptions, and they were not insisted upon at the argument; and of course are not now noticed by the court. Exceptions overruled.